




QUESTAR CORPORATION
ANNUAL MANAGEMENT INCENTIVE PLAN II
(as amended and restated effective January 1, 2015)
    
Section 1. Purpose.


The Questar Corporation Annual Management Incentive Plan II (the “Plan”) is
designed to provide an incentive to the highest paid officers and key employees
of Questar Corporation (the “Company”) and its affiliates to focus their best
efforts to pursue and attain major organizational goals. The intent of the Plan
is to place a significant portion of the eligible employee’s annual compensation
at risk by tying it to specific measurable goals that drive long-term
shareholder value.


Section 2. Definitions.


“Affiliate” means any entity that is treated as the same employer as the Company
under Sections 414(b), (c), (m), or (o) of the Code, any entity required to be
aggregated with the Company pursuant to regulations adopted under Section 409A
of the Code, or any entity otherwise designated as an Affiliate by the Company.”


“Board” means the Board of Directors of the Company or a successor to it.


“Code” shall mean the Internal Revenue Code of 1986, as amended.


“Committee” means the Management Performance Committee, or its successor
committee, which is comprised wholly of independent, outside directors and which
must include at least two such directors.


“Covered Employee” means any of the highest paid officers and key employees of
an Employer who are selected to participate in the Plan for a Performance Period
in accordance with Section 4 below.


“Designated Beneficiary” means the beneficiary designated by the Covered
Employee, in a manner determined by the Committee, to receive amounts due the
Covered Employee. In the absence of an effective designation by the Covered
Employee, Designated Beneficiary shall mean the Covered Employee’s
beneficiary(ies) designated by the Covered Employee (or deemed by law to be
designated) under Questar Corporation’s 401(k) Retirement Income Plan, if none,
the Covered Employee’s basic life insurance plan, or if no such designation
exists, the Covered Employee’s estate.


“Disability” means a condition that renders a Covered Employee unable to engage
in any substantial, gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.


“Employer” means the Company and any of its Affiliates that is the direct
employer of a Covered Employee.


“Fiscal Year” means the fiscal year of the Company.


“Performance Goals” means the specific, measurable goals set by the Committee in
writing for any given Performance Period. Performance Goals may include multiple
goals and may be based on one or more operational or financial criteria. Such
goals shall be set by the Committee by such date as is required under Section
162(m) of the Code. In setting the Performance Goals for the Performance Period,
the Committee may include one or any combination of the following criteria in
either absolute or relative terms, for the Company or any business unit within
it: (a) total shareholder return; (b) return on assets, return on equity or
return on capital employed; (c) measures of profitability such as earnings per
share, corporate or business unit net income, net income before extraordinary or
one-time items, earnings before interest and taxes or earnings before interest,
taxes, depreciation and amortization; (d) cash flow from operations; (e) gross
or net revenues or gross or net margins; (f) levels of operating expense or
other expense items




--------------------------------------------------------------------------------




reported on the income statement; (g) measures of customer satisfaction and
customer service; (h) safety; (i) annual or multi-year average reserve growth,
production growth or production replacement; (j) efficiency or productivity
measures such as annual or multi-year average finding costs, absolute or per
unit operating and maintenance costs, lease operating expenses, inside-lease
operating expenses, operating and maintenance expense per decatherm or customer
or fuel gas reimbursement percentage; (k) satisfactory completion of a major
project or organizational initiative with specific criteria set in advance by
the Committee defining “satisfactory”; (l) debt ratios or other measures of
credit quality or liquidity; and (m) strategic asset sales or acquisitions in
compliance with specific criteria set in advance by the Committee.


“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Covered Employee’s right to, and the payment of, a cash award
granted under the terms of the Plan.


“Target Bonus” means the dollar amount specified for each Covered Employee
within the first 90 days of each Performance Period, but in no event after 25
percent of the Performance Period has lapsed.


“Termination of Employment” means the date on which a Covered Employee shall
cease to serve as an employee of an Employer for any reason.


Section 3. Administration.


The Plan shall be administered by the Committee in conjunction with its
administration of the Annual Management Incentive Plan. The Committee shall have
sole and complete authority to adopt, alter, and repeal such administrative
rules, guidelines and practices for the operation of the Plan and to interpret
the terms and provisions of the Plan. The Committee also shall have sole and
complete authority to determine the extent to which Performance Goals have been
achieved. The Committee’s decisions shall be final and binding upon all parties,
including the Employers, stockholders, Covered Employees and Designated
Beneficiaries.


Section 4. Eligibility.


Within 90 days of the beginning of a Performance Period, but in no event after
25 percent of the Performance Period has lapsed, the Committee shall designate
in writing those highest paid officers and key employees of an Employer who
shall be Covered Employees under the Plan for such Performance Period. Only such
Covered Employees are eligible to receive payments under this Plan.
Notwithstanding the foregoing, the Committee may designate additional officers
and key employees of an Employer as Covered Employees and/or increase a Covered
Employee’s Target Bonus at any time after the commencement of a Performance
Period, provided, that, if doing so would disqualify an award as ‘qualified
performance-based compensation’ under Section 162(m) of the Code, such action
will be taken only if the Committee determines that it would be appropriate to
do so.


Section 5. Determination of Awards.


Within 90 days after the beginning of a Performance Period, but in no event
after 25 percent of the Performance Period has lapsed, the Committee shall
establish in writing (i) the Performance Goals and the underlying performance
criteria applicable to the Performance Period, and (ii) a Target Bonus for each
Covered Employee and a maximum payout for cash awards granted under the terms of
this Plan for such Performance Period for attainment of the specified
Performance Goals by Covered Employees. Performance Goals must be objective and
must satisfy the third-party objectivity standards under Section 162(m) of the
Code and regulations adopted pursuant to it. Notwithstanding the foregoing, at
the time such Performance Goals are established, the Committee may determine
that the Performance Goals shall be adjusted to account for any unusual items or
specified events or occurrences during the Performance Period. In addition, when
provided by the Committee at the time Performance Goals are established, the
Performance Goals may be adjusted to exclude the effect of one or more of the
following events that occur during the Performance Period: (i) asset
write-downs, (ii) litigation, claims, judgments or settlements, (iii) the effect
of changes in tax law,




--------------------------------------------------------------------------------




accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs, (v)
material changes to invested capital from pension and post-retirement
benefits-related items and similar non-operational items, and (vi) any unusual
in nature and infrequently occurring items(A) as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s Annual Report to stockholders for the applicable
year, or (B) as publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.


As soon as reasonably practicable after the close of the Performance Period, the
Committee shall determine cash awards to be paid under the terms of this Plan.
Any payments made under this Plan shall be contingent upon achieving the
Performance Goals set in advance for the Performance Period in question. The
Committee shall certify in writing prior to approval of any awards that such
Performance Goals have been satisfied. (Approved minutes may be used for this
purpose.)


The maximum cash payment that may be made in any Fiscal Year to any Covered
Employee under this Plan is $4,000,000.


The cash payments under this Plan, in aggregate, do not have to equal 100
percent of the maximum payout, but cannot exceed such amount. The Committee, in
its sole discretion, may reduce the cash award otherwise payable to any Covered
Employee if it believes that such reduction is in the best interest of the
Company and its shareholders, but any reduction cannot result in any increase to
one or more other Covered Employees. The Committee has no discretion to increase
the cash award otherwise payable to any Covered Employee.


All payments shall be made in cash and in a single lump sum no later than the
15th day of the 3rd month following the end of the calendar year that includes
the last day of the relevant Performance Period. To be eligible to receive an
award, the Covered Employee must be actively employed by the an Employer as of
the date of payment except as provided below in Section 6.


Section 6. Termination of Employment.


In the event a Covered Employee ceases to be an employee prior to the payment of
an award for any Performance Period for any reason other than death, Disability,
Retirement, or a Change in Control, he shall not be entitled to any payment for
such Performance Period pursuant to the terms of the Plan. If a Covered Employee
terminates employment prior to payment of an award for any Performance Period as
a result of death, Disability, or retirement, his award for the Performance
Period (if any), as calculated pursuant to Section 5, shall be prorated based on
the length of his service during the Performance Period when compared to the
entire period. For the purpose of this Plan, “Retirement” shall mean any
voluntary Termination of Employment on or after age 55 with 10 years of service.
All prorated awards shall be paid to the Covered Employee (or his Designated
Beneficiary, in the event of his death) at the time specified in Section 5.


In the event a Covered Employee ceases to be an employee as a result of a Change
in Control that occurs prior to the payment of an award for any Performance
Period, he shall be entitled to receive a payment equal to his Target Bonus for
such Performance Period. Such payment shall be made to him within 30 days after
his Termination of Employment. Notwithstanding the foregoing, in no event shall
a Covered Employee who is a participant in the Company’s Executive Severance
Compensation Plan as of the date on which a Change in Control occurs be entitled
to such payment.


A “Change in Control” of the Company shall be deemed to have occurred if (i) any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 25
percent or more of the combined voting power of the Company; or (ii) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, as of January 1, 2010,




--------------------------------------------------------------------------------




constitute the Company’s Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on January 1, 2010, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60 percent of the combined voting
power of the voting securities of which are owned by the stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale. In addition, if a Change in Control constitutes
a payment event with respect to any payment under the Plan which provides for
the deferral of compensation and is subject to Section 409A of the Code, the
transaction or event described in clauses (i), (ii), (iii) and (iv) with respect
to such payment must also constitute a “change in control event,” as defined in
Treasury Regulation §1.409A-3(i)(5) to the extent required by Section 409A of
the Code.


Section 7. Other Provisions.


(a) Taxes and Withholding. All cash payments made under the Plan are subject to
withholding for federal, state, and other applicable taxes. The Company shall
deduct any taxes required by law to be withheld from all amounts paid to a
Covered Employee under this Plan.


(b) Source of Funds. All cash payments made under the Plan will be paid from the
Company’s general assets and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any Covered
Employee or his Designated Beneficiary.


(c) Coordination with Deferred Compensation Plan. Covered Employees are entitled
to defer the receipt of their cash bonuses under the terms of the Company’s
Deferred Compensation Wrap Plan (the successor to the Company’s Deferred
Compensation Plan, which was originally effective November 1, 1993). Any cash
bonuses payable under this Plan that are deferred pursuant to the Deferred
Compensation Wrap Plan shall be accounted for and distributed according to the
terms of such plan and the elections made by Covered Employees thereunder.


(d) No Assignment. No right or interest of any Covered Employee under this Plan
shall be assignable or transferable in whole or in part, either directly or by
operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no right or interest of any Covered Employee under the Plan shall be
liable for, or subject to, any obligation or liability of such Covered Employee.
Any assignment, pledge, encumbrance, charge, transfer, or other act in violation
of this provision shall be void.


(e) Amendment of Plan. The Company’s Board, at any time, may amend, modify,
suspend, or terminate the Plan, but such action shall not affect the awards
earned and the payment of such awards during any given Performance Period. No
amendment to change the maximum award payable to a Covered Employee, the
definition of Covered Employee, or the definition of Performance Goals shall be
effective without shareholder approval. The Company’s Board cannot amend,
modify, suspend, or terminate the Plan in any year in which a Change in Control
has occurred without the written consent of the affected Covered Employees.




--------------------------------------------------------------------------------






(f) Successor. The Company shall require any successor or assignee, whether
direct, indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company to assume the
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such successor assignment had taken
place.


(g) Choice of Law This Plan will be governed by and construed in accordance with
applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Utah.


(h) Effective Date of the Plan. The Plan shall was originally effective with
respect to the Fiscal Year beginning January 1, 2005. This amendment and
restatement of the Plan is effective as of January 1, 2015. The Plan shall
remain in effect until it is suspended or terminated as provided in Section
7(e).


(i)    409A Compliance. The payments and benefits provided hereunder are
intended to be exempt from or compliant with the requirements of Section 409A of
the Code. Notwithstanding any provision of this Plan to the contrary, including,
without limitation, Section 8(e) hereof, in the event that the Company
reasonably determines that any payments or benefits hereunder are not either
exempt from or compliant with the requirements of Section 409A of the Code, the
Company shall have the right adopt such amendments to this Plan or adopt such
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that are necessary or
appropriate (i) to preserve the intended tax treatment of the payments and
benefits provided hereunder, to preserve the economic benefits with respect to
such payments and benefits, and/or (ii) to exempt such payments and benefits
from Section 409A of the Code or to comply with the requirements of Section 409A
of the Code and thereby avoid the application of penalty taxes thereunder;
provided, however, that this Section 8(i) does not, and shall not be construed
so as to, create any obligation on the part of the Company to adopt any such
amendments, policies or procedures or to take any other such actions or to
indemnify any Covered Employee for any failure to do so.
Dated this ______ day of ______________, 2015.


 
 
QUESTAR CORPORATION


 
 
 
 
 
 
By:
 
 
 
 
Ronald W. Jibson
Chairman, President & CEO
 
 
 
 
 







